Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US Pub 2005/0208375 newly cited).
	In regard to independent claim 1, Sakurai teaches a battery module, comprising: a cell assembly including a plurality of laminate-type secondary batteries (laminate cells 5) having electrode leads (tabs 12 and 13) formed to protrude in a front and rear direction and stacked on each other in a left and right direction (see figure 2, orientation turned 90 degrees so that tabs 12 and 13 extend from left and right direction - paragraphs [0035-0039]); a heatsink (cooling passage structure 35) located to contact an outer surface of the cell assembly and having a coolant flow path (cooling passage 40) for allowing a coolant to move therein (paragraph [0045]); and a heat-shrinkable tube (thermally shrinkable sheet 71) having a shape (see figure 11) with a hollow structure in which the cell assembly and the heatsink are located, the heat-shrinkable tube being thermally shrunken so that the cell assembly and the heatsink are in contact with each other (paragraphs [0070-0074]). 
	The claim differs from the prior art in requiring pouch type cells and a tubular shaped heat shrinkable tube.  However, the prior art teaches laminate cells which a person of ordinary skill in the art 
In regard to claim 2, the heatsink has an accommodation groove (communication openings 38) formed to be dented inward to accommodate a lower portion of each of the plurality of pouch-type secondary batteries of the cell assembly (figure 2 and 4). 
In regard to claim 3, an uneven structure is formed at an outer surface of the heatsink (outer surface of frame 15), which faces the heat-shrinkable tube (due to the presence of leads 12, 13 as seen in figure 3; intermittent incisions 72 in figure 10 - paragraph [0072]). 
In regard to claims 10 and 11, Sakurai teaches a vehicle including a battery pack, comprising at least one battery module according to claim 1 (paragraph [0035]). 

Claims 4-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US Pub 2005/0208375 newly cited) in view of Lee et al. (US Pub 2016/0233465 newly cited).
In regard to claim 4, Sakurai teaches the battery module according to claim 1, wherein the cells are in modules 65 (i.e. cartridges) and the heatsink has an inlet tube 45a for injecting a coolant and an outlet tube for 45a discharging a coolant (see paragraph [0047], one is provided on each end of the stack) and bus bars 56 which are attached to the electrode leads (paragraph [0059]) but does not disclose a bus bar assembly that includes: a bus bar frame located at a front side or a rear side of the cell assembly that attaches to the bus bars. 
However, Lee et al. teach a similar battery module including laminate cells 100 in cartridges and the desirability to include a bus bar assembly that includes: a bus bar frame (housing structures 300 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bus bar frame attached to the cartridge laminate cells in the battery module of Sakurai as such stably mounts the cells while creating connections to electrical components as taught by Lee et al.  In the combination the inlet tube and the outlet tube of the heatsink (45a in figure 1 of Sakurai) are respectively inserted and fixed therein between the housing components. 
In regard to claim 5, Sakurai teaches the heat-shrinkable tube 11 is configured to surround a portion of the outer surface of the bus bar assembly, and wherein a concave portion dented inward is formed at a portion of the heat-shrinkable tube surrounding the outer surface of the bus bar assembly so that the inlet tube and the outlet tube of the heatsink are exposed outward (open end of heat shrinkable to will conform to the surface of the assembly i.e. around edges, inlet/outlets 45a must necessarily be left open to allow for coolant flow - paragraphs [0070-0074]). 
In regard to claim 6 and 14, Sakurai teaches in between each module 65 intermittent incisions 72 are provided (paragraph [0072], figure 10) such that when the heat shrinking occurs a person of ordinary skill in the art would appreciate that a plurality of embossing structures partially ridged outward are formed at an outer surface of the heat-shrinkable tube 71 (figure 11) and is reasonably presumed to contain air therein as the heat shrinking is not performed in a vacuum.
 

In regard to claim 12 and 13, Lee et al. teach a module cover (outer housing portions of upper cover 301) configured to cover an outer surface of the bus bar assembly, wherein the module cover is configured to cover at least a part of an outer portion of the bus bar assembly except for an external input/output terminal portion of the bus bar (module terminals 340, figure 1, paragraph [0106]). 
In regard to claim 15, as noted above in regard to claim 7, Lee et al. teaches the desirability to include thermally conductive adhesive N between the cells (figure 8) which is reasonably considered a buffering pad interposed between two of the plurality of pouch-type secondary batteries B1, B2, B3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723